

Exhibit 10.3
CBI NOMINEE AGREEMENT
Execution Copy
(Shareholder Representative)




THIS CBI NOMINEE AGREEMENT (the “Agreement”) is made and entered into as of
March 28, 2017 by and between Independent Bank Group, Inc. (“IBG”) and LEP
Carlile Holdings, LLC (the “Investor”).


RECITALS:


WHEREAS, IBG and Carlile Bancshares, Inc., Fort Worth, Texas (“CBI”), have
entered into that certain Agreement and Plan of Reorganization, dated November
21, 2016 (the “Reorganization Agreement”), which provides for the acquisition of
CBI by IBG through the merger (the “Merger”) of CBI with and into IBG. Terms
with their initial letter capitalized and not otherwise defined herein shall
have the meaning given them in the Reorganization Agreement;


WHEREAS, Independent Bank, McKinney, Texas, a Texas banking association, is a
wholly-owned subsidiary of IBG (“Independent Bank”);


WHEREAS, the Reorganization Agreement contemplates that at least three
individuals associated with CBI will be elected to the Board of Directors of IBG
(the “IBG Board”) and the Board of Directors of Independent Bank (the “Bank
Board” and together with the IBG Board, each a “Board” and collectively, the
“Boards”);


WHEREAS, the CBI Nominee (as defined below) represents the interests of the
Investor, which is a record holder of shares of CBI common stock;


WHEREAS, the Investor will receive IBG Shares pursuant to the Merger; and


WHEREAS, IBG and CBI acknowledge and agree that it is in the best interests of
IBG for the CBI Nominee (as defined below) to serve as a director of IBG only
for as long as the Investor owns a significant number of IBG Shares, as provided
herein.


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing and the covenants contained in
the Reorganization Agreement and in this Agreement, IBG and the Investor agree
as follows:


1.CBI Nominee. The Investor shall designate one (1) person (the “CBI Nominee”)
to serve on the IBG Board during the term of this Agreement. The initial CBI
Nominee will be Mark K. Gormley. The IBG Board shall nominate the CBI Nominee
for election as a Class II director of IBG, as provided for in the
Reorganization Agreement. At each meeting of shareholders for the


1



--------------------------------------------------------------------------------




election of directors at which the position to be occupied under this Agreement
by the CBI Nominee on any Board is to be determined by shareholder action, and
provided that the CBI Nominee complies with the governance and ethics policies
of IBG then in place, the IBG Board shall: (a) cause the CBI Nominee to be
recommended by the Corporate Governance and Nominating Committee (or any similar
committee with authority to nominate director nominees, as applicable) for
consideration by the IBG Board and to be nominated by the IBG Board for election
as a director; (b) recommend that the shareholders vote for and in favor of the
election of the CBI Nominee as a director, and use its commercially reasonable
efforts to cause the election of the CBI Nominee to the IBG Board, including
soliciting proxies for the election of the CBI Nominee to the same extent as it
does, consistent with past practice, for any other IBG Board nominee for
election as a director; and (c) request each then current member of the IBG
Board to vote as a shareholder (as applicable) for approval of the CBI Nominee.
If the CBI Nominee fails to comply with the governance and ethics policies of
IBG and the Corporate Governance and Nominating Committee is unable to recommend
the CBI Nominee for nomination for election as a director of IBG, IBG shall so
notify the Investor and the Investor shall have the right to designate a
substitute person as the CBI Nominee, who shall be deemed the CBI Nominee for
all purposes and in all respects under this Agreement. In the event of the
death, disability, resignation or removal of the CBI Nominee, IBG shall cause
the prompt election to the IBG Board of a replacement director designated by the
Investor to fill the resulting vacancy, and such individual shall be deemed the
CBI Nominee for all purposes and in all respects under this Agreement. IBG’s
obligation to nominate and recommend any such substitute person as a CBI Nominee
shall be subject to such substitute person’s compliance with IBG’s governance
and ethics policies in place from time to time, the appropriate review and
approval by IBG’s Corporate Governance and Nominating Committee of such
substitute person, and that such substitute person qualifies as an “independent”
director as defined by applicable NASDAQ rules.


2.Termination Event. The Investor’s right under this Agreement to designate a
CBI Nominee for nomination and election to the IBG Board shall terminate if the
Investor (together with its Affiliates) no longer beneficially owns at least 50%
of the aggregate number of shares of common stock of IBG (as adjusted
appropriately from time to time for any reorganization, recapitalization, stock
dividend, stock split, reverse stock split or other like changes in IBG’s
capitalization) beneficially owned by the Investor (and its Affiliates)
immediately following the effective time of the Merger (the “Termination
Event”).  Following the occurrence of the Termination Event, upon the written
request of the IBG Board, the Investor shall cause the CBI Nominee to resign
from the IBG Board within ten (10) calendar days thereafter.


3.Corporate Opportunities. Each of the parties hereto acknowledges that the
Investor, its Affiliates and their related investment funds may review the
business plans and related proprietary information of any enterprise, including
enterprises that may have products or services which compete directly or
indirectly with those of IBG and its subsidiaries, and may trade in the
securities


2

--------------------------------------------------------------------------------




of such enterprise. The Investor, its Affiliates and their related investment
funds shall not be precluded or in any way restricted (except as may be required
by applicable law) from investing or participating in any particular enterprise,
or trading in the securities thereof, whether or not such enterprise has
products or services that compete with those of IBG or any of its subsidiaries.
Without limiting the generality of the foregoing, the parties expressly
acknowledge and agree that: (a) the Investor and its Affiliates have the right
to, and shall have no duty (contractual or otherwise) not to, directly or
indirectly, engage in the same or similar business activities or lines of
business as IBG and its subsidiaries; and (b) in the event that the Investor or
any of its Affiliates acquires knowledge of a potential transaction or matter
that may be a corporate opportunity for IBG or any of its subsidiaries, the
Investor or its Affiliates shall have no duty (contractual or otherwise) to
communicate or present such corporate opportunity to IBG or any of its
subsidiaries, and, notwithstanding any provision of this Agreement to the
contrary, shall not be liable to IBG or any of its subsidiaries or any other
shareholders of IBG for breach of any duty (contractual or otherwise) by reason
of the fact that the Investor, any of its Affiliates or any of their related
investment funds, directly or indirectly, pursues or acquires such opportunity
for itself, directs such opportunity to another person or entity or does not
present such opportunity to IBG or its subsidiaries. Notwithstanding the
foregoing, the parties hereto acknowledge and agree that the CBI Nominee, as a
director of IBG, will owe fiduciary duties to IBG.


4.Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto.


5.Multiple Counterparts. For the convenience of the parties hereto, this
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, and all counterparts hereof so executed by the parties
hereto, whether or not such counterpart shall bear the execution of each of the
parties hereto, shall be deemed to be, and shall be construed as, one and the
same Agreement. An e-mail, facsimile or other electronic transmission of a
signed counterpart of this Agreement shall be sufficient to bind the party or
parties whose signature(s) appear thereon.


6.Entire Agreement. This Agreement, together with the Reorganization Agreement
and the agreements contemplated thereby, embody the entire agreement and
understanding of the parties hereto in respect to the subject matter contained
herein. This Agreement supersedes all prior agreements and understandings among
the parties with respect to such subject matter contained herein.


7.Notices. All notices, requests, demands and other communications required or
permitted hereby shall be in writing and shall be deemed to have been duly given
if delivered by


3

--------------------------------------------------------------------------------




hand or mail, certified or registered mail (return receipt requested) with
postage prepaid to the addresses of the parties hereto set forth on below their
signature on the signature pages hereof or to such other address as any party
may have furnished to the others in writing in accordance herewith.


8.GOVERNING LAW; JURISDICTION; VENUE. THIS AGREEMENT AND THE RELATIONS AMONG THE
PARTIES HERETO ARISING FROM THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. THE INVESTOR HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND TEXAS STATE COURTS FOR
COLLIN COUNTY, TEXAS IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATED
TO THIS AGREEMENT OR ANY OF THE MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES
ANY DEFENSE OR LACK OF PERSONAL JURISDICTION AND IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT. THE INVESTOR AGREES THAT EXCLUSIVE VENUE FOR ANY DISPUTE
ARISING FROM THIS AGREEMENT SHALL BE THE FEDERAL AND TEXAS STATE COURTS FOR
COLLIN COUNTY, TEXAS AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


[Signature Page to Follow]


4

--------------------------------------------------------------------------------






[Signature Page to CBI Nominee Agreement]


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.






INDEPENDENT BANK GROUP, INC.


By:     /s/ David R. Brooks
                            David R. Brooks
                            Chairman of the Board and CEO


INVESTOR:
LEP CARLILE HOLDINGS, LLC


                        By:     /s/ Mark K. Gormley         
                            Mark K. Gormley
                            Partner


5